department of the treasury internal_revenue_service washington d c t a x e x e m p t a n d g o v e r n m e n t e n t i t i e s d i v i s i o n u i l no third party contacts contact person telephone number identification_number employer_identification_number release number release date date date legend the fund the cemetery donor x y date date the state court dear this is in response to rulings request dated date and supplemented by a letter dated date that certain proposed transactions of the fund will not adversely affect its exempt status under sec_501 of the internal_revenue_code the fund is exempt under sec_501 of the code and is a publicly supported exempt_organization described in sec_509 and sec_170 the purpose of the fund is to preserve and restore the history and architecture of the cemetery with emphasis on buildings land gravesites and other properties of historical and architectural significance of the cemetery the fund activities include conducting walking tours of the cemetery with biographical information and discussion of the monuments and landscape the tours are open to the general_public and conducted by an experienced docent archivist a nominal admission fee of dollar_figure per person is charged for each tour the cemetery is exempt from federal_income_tax as an organization described in sec_501 of the code the cemetery is of historical importance to the area and has been the focus of historical and architectural study reflecting american funeral architecture trends from the late 19th to the early 20th century the cemetery is open to the public every day of the year and is regularly visited by a significant number of individuals including those who come to pay their respects to loved ones those who come to study and appreciate the significance of the structures within the cemetery and those who enjoy the scenic views and for recreation the fund owns a triangular-shaped parcel of real_estate within the boundaries of the cemetery which it maintains as a park the park the fund purchased the park from funds donated by donor for the purpose of creating and maintaining a park the park is beautifully landscaped with a pond situated in a central location within the cemetery and easily accessible by the public the park surrounds a rectangular-shaped group of burial lots owned by the donor the original burial lots on date the donor purchased the original burial lots from the cemetery for dollar_figurex as his family burial area a month and a half later the donor through a limited_partnership in which he is the managing general_partner made a charitable gift to the fund of certain publicly-traded securities with an approximate value of dollar_figure 0x the fund was required under the gift agreement to use the proceeds from the sales of the securities to purchase the park and to establish a maintenance trust fund with an initial value of not less than dollar_figure 5x to be used solely to provide for the landscaping maintenance and care of the park for public park purposes five days after receiving the gift the fund purchased the park from cemetery at a price approximately dollar_figure 5x the donor proposes to exchange the original burial lots for the same size replacement burial lots the replacement burial lots situated at another location within the park the proposed transaction the fund makes the following representations in connection with the proposed transactions to ensure that the proposed transaction is carried out at fair_market_value and that the public interest is protected the fund will not proceed with the proposed transaction unless the state attorney_general indicates that it has no objection to the proposed transaction the fund will also seek approval from the state court the donor will not be entitled to a charitable_contribution_deduction for the conveyance of the original burial lots to the fund the donor will pay all legal fees recording fees and other fees of the fund and the cemetery associated with the exchange of the original burial lots for the replacement burial lots if the value of the replacement burial lots as determined by an independent_appraiser exceeds the value of the original burial lots the donor will compensate the fund for any excess_amount on date the state attorney_general issued a letter of no objection to the proposed transaction subsequently the state court issued an order approving the proposed transaction in an agreement between the donor the fund and the cemetery the proposed transaction will be carried out as follows the cemetery and the fund will exchange the site of the original burial lots for the site of the replacement burial lots as additional consideration for the above exchange the donor will pay dollar_figurey to the fund and the donor and the cemetery will exchange the interment rights to the original burial lots for the interment rights to the replacement burial lots the donor’s additional payment of dollar_figurey is based on an independent appraisal that determined the value of the replacement burial lots exceeds the value of the original burial lot by that amount sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the income_tax regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest an organization that serves a private interest other than incidentally is not entitled to exemption as an organization described in sec_501 revrul_66_358 1966_2_cb_218 describes a corporation that contributed funds and realty adjacent to its plant reception area to an organization exempt under sec_501 of the code the exempt_organization used the funds and realty to establish a park for_the_use_of the general_public prior to the transfer the corporation had developed the land as a park to attract visitors to its industrial site the corporation had adopted as its brand symbol a picture of a certain scenic view in the park and retained the right to the continued use of this identifying symbol in its advertising and public relations programs the ruling held that the exempt organization's acceptance of the gift of land for use in the manner described did not adversely affect the organization’s exemption under sec_501 revrul_70_186 described a nonprofit organization formed and operated in preserving and improving a lake for public recreation the organization was financed by contributions from lake front property owners from members of the community adjacent to the lake and from municipalities bordering the lake the ruling held that because the organization insured the continued use of the lake for public recreational purposes it was performing a charitable activity and exempt under sec_501 of the code the benefits derived from the organization's activities flowed principally to the general_public through the maintenance and improvement of public recreational facilities and that any private benefits derived by the lake front property owners did not lessen the public benefits flowing from the organization's operations thus the service ruled that the organization was exempt under sec_501 this situation involves the exchange of parcels of land similar in size and value within the property donated by the donor to the fund for use as a park for public recreation the exchange of property will be used as a replacement burial lot for the donor and his family the exchange will not cause any significant change in the fund’s charitable activity of maintaining the park in which the general_public continues to be principally benefited see revrul_66_358 also similar to revrul_70_186 any benefit to the donor in connection with the exchange will not lessen the public benefits flowing from the fund's operations based on foregoing we rule as follows the proposed transaction will not violate the private benefit prohibition applicable to organizations described in sec_501 of the code the proposed transaction will not jeopardize the fund's exempt status under sec_501 of the code this ruling is conditioned on the understanding that there will be no material_change in the facts upon which it is based we express no opinion as to the tax consequences of the transactions under other provisions of the code this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made for details see enclosed notice notice of intention to disclose a copy of this ruling with deletions that we intend to make available for public inspection is attached to notice if you disagree with our proposed deletions you should follow the instructions in notice this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter enclosure notice debra j kawecki manager exempt_organizations technical group sincerely
